           Case 1:19-cv-07654-VEC Document 60 Filed 09/18/20 Page 1 of 2

                                                                          USDC SDNY
                                                                          DOCUMENT
                                                                          ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                              DOC #:
SOUTHERN DISTRICT OF NEW YORK                                             DATE FILED: 09/18/2020
----------------------------------------------------------------X
CHANG YAN CHEN,
On behalf of himself and others similarly situated
                                                                                    7654
                                   Plaintiff,                       Index No. 19-cv-7564 (VEC)

                 -against-
                                                                    NOTICE OF MOTION
LILIS 200 WEST 57TH CORP. d/b/a Lili's 57 Asian
Cuisine & Sushi Bar,                                                TO DISMISS
BAUMGART’S NEXT DOOR INC. d/b/a Baumgart’s
Café,
792 RESTAURANT FOOD CORP. d/b/a Lilli and
Loo,
ALAN PHILLIPS,
JONAH PHILLIPS,
THEAN CHOO CHONG a/k/a Alfred Chong,
SIEW MOY LOW a/k/a Maggie Low,
STEW M. LOW,
EPHAN "DOE", and
"MIGI" DOE,
                       Defendants.
----------------------------------------------------------------X


                 PLEASE TAKE NOTICE, that upon the annexed Joshua S. Androphy, Esq., and

upon the annexed Memorandum of Law, defendants Lilli’s 200 West 57 th Corp., Thean Choo

Chong, Ephan “Doe,” “Migi” Doe, Baumgart’s Next Door, Inc., Siew Mow Low, 792 Restaurant

Food Corp., and Stew M. Low (the “Moving Defendants”), by and through their undersigned

attorneys Morrison Tenenbaum PLLC, hereby movefor entry of an order pursuant Fed. R. Civ. P.

12(b)(6) to dismiss (1) all claims against Baumgart’s Next Door Inc. and (2) the New Jersey

Wage and Hour Law (“NJWHL”) claims, Counts III and VI, of the second amended complaint

against the Moving Defendants.

                 PLEASE TAKE FURTHER NOTICE, that any responses or objections to the

Motion must be in writing, shall conform to the Federal Rules of Civil Procedure and the Local
          Case 1:19-cv-07654-VEC Document 60 Filed 09/18/20 Page 2 of 2




Rules of the District Court, and pursuant to Fed. R. Civ. P. 6(c)(1)(C) and Local Civil Rule 6.1:

Plaintiff shall file his response to the Motion, within 14 days of service of the motion, by

September 30, 2020.

Dated: New York, New York
       September 16, 2020
                                              MORRISON TENENBAUM PLLC


                                              By: /s/ Joshua S. Androphy
                                              Lawrence F. Morrison
                                              Joshua S. Androphy
                                              87 Walker Street, Floor 2
                                              New York, NY 10013
                                              T. (212) 620-0938
                                              F. (646) 390-5095
                                              Attorneys for Moving Defendants




       Plaintiff's response to Defendants' motion is due
       not later than October 2, 2020. Defendants' reply
       is due not later than October 9, 2020.


      SO ORDERED.


                                      09/18/2020

      HON. VALERIE CAPRONI
      UNITED STATES DISTRICT JUDGE




                                                 2
